     Case 3:19-cv-02098-L-DEB Document 167 Filed 09/16/21 PageID.2911 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   CENTENO,                                             Case No.: 3:19-cv-2098-L-DEB
12                                       Plaintiff,
                                                          ORDER OVERRULING
13   v.                                                   PLAINTIFF’S OBJECTION TO
                                                          MAGISTRATE ORDER [ECF 135]
14   CITY OF CARLSBAD, et al.
15                                    Defendants.
16
           Pending before the Court in this civil rights action is Plaintiff’s objection to
17
     Magistrate Judge Butcher’s order that denied Plaintiff’s request for sanctions. Defendants
18
     opposed. The Court decides the matter without oral argument. Civ. L. R. 7.1.
19
           Magistrate Judge Butcher issued the order on May 18, 2021. (ECF 130). Plaintiff
20
     filed his objection on June 7, 2021, after the deadline under Federal Rule of Civil
21
     Procedure 72. (See ECF 135). The Court therefore overrules the objection. See Fed. R.
22
     Civ. P. 72(a); see, e.g., Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1174 (9th Cir.
23
     1996) (“a party who fails to file timely objections to a magistrate judge’s non-dispositive
24
     order with the district judge to whom the case is assigned forfeits its right to appellate
25
     review of that order.”)
26
           Even so, Plaintiff failed to show Judge Butcher made a legal or factual error. The
27
     matter at issue is Plaintiff’s (continued) assertion that Defendants altered video evidence.
28

                                                      1
                                                                                   3:19-cv-2098-L-DEB
     Case 3:19-cv-02098-L-DEB Document 167 Filed 09/16/21 PageID.2912 Page 2 of 2



 1   (ECF 130).1 It is serious. Yet there is no evidence to support it – as Judge Butcher
 2   determined after a thorough and careful review. For the reasons stated above, the Court
 3   OVERRULES the objection.
 4          IT IS SO ORDERED.
 5   Dated: September 16, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
       The motion for sanctions also involved allegations that Defendants failed to timely produce video
     evidence and their expert witness disclosure was improper. (ECF 130). But Plaintiff did not raise those
28   issues here. (ECF 135).

                                                         2
                                                                                            3:19-cv-2098-L-DEB
